Title: To James Madison from George Hite, 25 June 1790
From: Hite, George
To: Madison, James


Dear sir
Berkeley County Virginia June 25th 1790
As I am under the necessity of giving Mr Alexr. White notice of the time and place that I intend takeing a number of Depositions in a Suit depending in the High Court of Chancery of this State wherein I am complainant, and my Brother John Hites children and others are defendants; and there being no person in Ney [sic] York that I have the smallest acquaintance with except your self; I have taken the liberty of enclosing to you two notifications, one of which it is necessary Mr. White should receive at least ten days before the third day of August, and if he will acknowledge by a receipt upon the back of the other his having recd a true copy thereof, any other trouble will be unecessary—but in case he should refuse so to do, you will lay me under a very singular obligation by getting some person to deliver him one of the enclosed copies, after having first read it to Mr. White, which the person must make oath to before a magistrate of the City agreeable to the affid[a]vit on one of the notices to which the clerk must affix the seal of the city certifying that the Person before whom the affid[a]vit was made is a Magistrate of the City of New York, and that returned to me before the third day of August.
I flatter myself you will pardon me for being so troublesome when you are informed that my whole expectation from my Fathers Estate depends upon the establishment of a will for which the above named suit was brought, and that the depositions which I am about to take are absolutely necessary to establish some very pertinent facts in which should I fail I shall be entierly cut off of my Patrimony. I was yesterday at Major Isaac Hites when his family were all well, and he also informed me that my Aunt Madison was better than she had been for some time past. You will oblige me by enclosing to me the copy of the notification delivered to Mr. White and direct your letter to be lodged a[t] Keyeses Ferry on the Shanandoah in Berkeley County. Mrs. Hite unites compliments to you with Dr sir your obde. Hble Servt
Geo Hite
P. S: If you will inform me of any expence that you may be at in having the seal of the City affixed to the affidavit I will Lodge the same in the Hands of Mr. Hite immediately.

G H
